DETAILED ACTION
	Applicant’s response, filed 1 December 2021 has been entered.
	Claim(s) 1-8, and 11-22 is/are currently pending.   
Rejection of claim(s) 1-8, and 11-20 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-8, and 11-20 under 35 U.S.C. §101 have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-8, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 12, and 17 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “comparing the sensor data in the data word layout to compatible parameter values for a type of sensor mapped to the location of the sensor data in the data word layout as for available data frame formats, wherein the compatible parameter values are defined by a range of values or a type of value expected for the location of the sensor data in the data word layout… generating a difference map illustrating one or more data words having sensor data incompatible with the type of sensor mapped to the location of the sensor data in the data word layout as for the available data frame formats, wherein the sensor data incompatible with the type of sensor is not within the range of values or is not the type of value expected for the location of the sensor data in the data word layout; assigning a data frame format to the plurality of data frames based on which of the available data frame formats has a least amount of differences in the difference map;  determining reasonableness of the sensor data in the source data file using the data frame format assigned to the plurality of data frames based on constraints of parameter value definitions and rules that ensure expected cause-and-effect relationships of parameter values” in claim 1, and similar in claims 12 and 17. Horabin et al. (US 2020/0193742) appears to be the closest prior art. Dependent claims [7] incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669